Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 1 of 21 Page ID #:191




                              EXHIBIT 1




                              EXHIBIT 1
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 2 of 21 Page ID #:192
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 3 of 21 Page ID #:193
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 4 of 21 Page ID #:194
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 5 of 21 Page ID #:195
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 6 of 21 Page ID #:196
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 7 of 21 Page ID #:197
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 8 of 21 Page ID #:198
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 9 of 21 Page ID #:199
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 10 of 21 Page ID #:200
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 11 of 21 Page ID #:201
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 12 of 21 Page ID #:202
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 13 of 21 Page ID #:203
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 14 of 21 Page ID #:204
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 15 of 21 Page ID #:205
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 16 of 21 Page ID #:206
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 17 of 21 Page ID #:207
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 18 of 21 Page ID #:208
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 19 of 21 Page ID #:209
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 20 of 21 Page ID #:210




                             EXHIBIT A




                             EXHIBIT A
Case 5:17-cv-01355-JGB-KK Document 51-1 Filed 02/14/19 Page 21 of 21 Page ID #:211

                          U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                        Los Angeles District Office

                                         NOTICE OF CONSENT DECREE

This Notice is being posted pursuant to a Consent Decree entered by the Federal Court in the case of
U.S. Equal Employment Opportunity Commission v. Time Warner Cable, Inc., Charter
Communications, Inc., and Does 1-10; Case No. 5:17-cv-01355-JGB-KK, settling a lawsuit filed by the
United States Equal Employment Opportunity Commission (“EEOC”).

The EEOC is a government agency that enforces federal anti-discrimination laws in the workplace. In
July 2017, the EEOC filed a lawsuit in the United States District Court for the Central District of
California against Time Warner Cable and Charter Communications alleging that they discriminated
against a former employee on the basis of disability. Thereafter, Time Warner Cable, Inc. and Charter
Communications, Inc. settled the case by entering into a Consent Decree with the EEOC and paying
monetary relief to the employee. Time Warner Cable, Inc. and Charter Communications, Inc. also
agreed to relief intended to correct and prevent future discrimination including, but not limited to:
designating an equal employment opportunity monitor approved by the EEOC; reviewing and revising
their equal employment policies and practices as they pertain to the Americans with Disabilities Act, as
amended; providing annual training; posting and distributing this Notice of Consent Decree; tracking
accommodation requests and complaints of employees; and record-keeping and reporting to the EEOC
for three (3) years.

Time Warner Cable, Inc. and Charter Communications, Inc. are committed to complying with federal
anti-discrimination laws in all respects, including preventing and remedying disability discrimination
and retaliation. Time Warner Cable, Inc. and Charter Communications, Inc. will not tolerate
discrimination against employees on the basis of that person’s disability, sex, race, national origin, color,
religion, and age, and prohibits retaliation against any employee who complains about discrimination,
files a charge of discrimination, or participates, gives testimony, or assists in any investigation regarding
discrimination.

Charter is committed to complying with all applicable employment laws, including the ADA. There are
number of ways to address any inquiries or claims internally:

•   If you have questions about how to make a request for a reasonable accommodation, please submit
    those questions to your Human Resources representative, the Senior Human Resources leader for
    your business unit, or to Charter Communications’ Ethics Point located at EthicsPoint.com

•   If you wish to make a claim about any disability discrimination you believe you have experienced at
    Time Warner Cable and/or Charter Communications, you may submit a claim through the Charter
    Communications’ Solution Channel Portal located at CharterSolutionChannel.com

If you believe that you have been discriminated against because of your disability, sex, national origin,
age, race, color, or religion, or retaliated against, you may seek assistance from:

                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                      255 E. Temple Street, 4th Floor
                                         Los Angeles, CA 90012
                                             1-800-669-4000
